 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL HICKS,                                       No. 1:20-cv-01721-DAD-JLT (PC)
12                        Plaintiff,
13             v.                                         ORDER DISMISSING ACTION FOR
                                                          FAILURE TO PAY FILING FEE
14   A. LUCAS, et al.,
15                        Defendants.
16

17             Plaintiff Michael Hicks is a state prisoner proceeding pro se in this civil rights action

18   brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20             On March 10, 2021, the court issued an order denying plaintiff’s motion to proceed in

21   forma pauperis and ordering plaintiff to pay the filing fee within thirty days. (Doc. No. 9.) The

22   court cautioned plaintiff that “[f]ailure to pay the filing fee within the time provided w[ould]

23   result in dismissal of this action.” (Id. at 2.) On March 19, 2021, the assigned magistrate judge

24   granted plaintiff a forty-five (45) day extension of time to pay the required filing fee. (Doc. No.

25   11.) To date, plaintiff has not paid the filing fee, and the time to do so as extended has now

26   passed.

27   /////

28   /////
                                                         1
 1        Accordingly,

 2              1. This action is dismissed without prejudice due to plaintiff’s failure to pay the filing

 3                 fee; and

 4              2. The Clerk of the Court is directed to close this case.

 5   IT IS SO ORDERED.
 6
       Dated:     May 24, 2021
 7                                                        UNITED STATES DISTRICT JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
